UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2015 Commission File Number:001-10691 DIAGEO plc (Translation of registrant’s name into English) Lakeside Drive, Park Royal, London NW10 7HQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): List identifying information required to be furnished by Diageo plc pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act 1934 1 –31October 2015 Information Public Announcements/Press Required by/when The Stock Exchange, London Announcement Director/PDMR Shareholding (02October 2015) Announcement Director/PDMR Shareholding (06October 2015) Announcement Director/PDMR Shareholding (12October 2015) Announcement Director/PDMR Shareholding (19 October 2015) Diageo PLC - Director/PDMR Shareholding Dated02October 2015 TO: Regulatory Information Service RE: Paragraph 3.1.4 of the Disclosure and Transparency Rules The notifications listed below were received under Paragraph 3.1.2 of the Disclosure and Transparency Rules. Diageo plc (the "Company") announces that it received notification on 2 October 2015 of the release of ordinary shares of 28 101/108 pence each in the Company ("Ordinary Shares") and American Depositary Shares ("ADSs")* to the Directors and persons discharging managerial responsibility ("PDMRs") under the Company's 2008 Performance Share Plan ("PSP") on 1 October 2015 as set out below. The awards were made on 1 October 2012 and vested at a level of 33%. Also released were the Ordinary Shares and ADSs that were accrued in respect of notional dividends under the PSP during the period. The balance of each award has lapsed. Name of Director Number of Ordinary Shares released Number of Ordinary Shares in respect of notional dividend Number of Ordinary Shares sold# Balance of Ordinary Shares retained and beneficially owned D Mahlan Name of Director Number of ADS released Number of ADS in respect of notional dividend Number of ADS shares sold# Balance of ADS shares retained and beneficially owned I Menezes Name of PDMR Number of Ordinary Shares released Number of Ordinary Shares in respect of notional dividend Number of Ordinary Shares sold# Balance of Ordinary Shares retained and beneficially owned N Blazquez D Cutter S Moriarty Name of PDMR Number of ADS released Number of ADS in respect of notional dividend Number of ADS shares sold# Balance of ADS shares retained and beneficially owned S Saller 85 L Schwartz The Ordinary Shares were sold at a price per share of £17.80 and the ADSs were sold a priceper ADS of $107.34. The transactions referred to above were conducted on the London Stock Exchange (forOrdinary Shares) and the New York Stock Exchange (for ADS). As a result of the above transactions the interests of the directors and PDMRs in theCompany's Ordinary Shares and ADS's (excluding options, awards under the Company'sLTIPs and interests as potential beneficiaries of the Company's Employee Benefit Trusts)are as follows: Name of Director No. of Ordinary Shares D Mahlan 306,834 (of which 137,626 held as ADS) Name of Director No. of ADS I Menezes 831,094 (of which 738,096 held as ADS) Name of PDMR No. of Ordinary Shares N Blazquez D Cutter S Moriarty Name of PDMR No. of ADS S Saller L Schwartz V Cooper Senior Company Secretarial Assistant 2 October 2015 *1 ADS is the equivalent of 4 Ordinary Shares. # Ordinary Shares/ADS have been sold to meet the requirement to reimburse the Companyfor PAYE tax and National Insurance/social security liabilities on awards released under the PSP. Diageo PLC - Director/PDMR Shareholding Dated06October 2015 TO: Regulatory Information Service RE: Paragraph 3.1.4 of the Disclosure and Transparency Rules The notification below was received under Paragraph 3.1.2 of the Disclosure and Transparency Rules.Diageo plc (the "Company") announces that it received notification on 6 October 2015 that on 5 October 2015 the Company released the following ordinary shares of 28 101/108 pence each in the Company ("Ordinary Shares") to Sam Fischer, a Person Discharging Managerial Responsibility ("PDMR"),in respect of an award made under the Company's 2012 International Share Match Plan ("ISMP") . Name of PDMR Number of Ordinary Shares released Number of Ordinary Shares sold# Balance of Ordinary Shares retained and beneficially owned S Fischer 55 10 45 The Ordinary Shares were sold at a price per share of £18.04. The Ordinary Shares referred to above were purchased on the London Stock Exchange. As a result of the above transaction, Mr Fischer's interests in the Company's Ordinary Shares (excluding options, awards under the Company's LTIPs and interests as a potential beneficiary of the Company's employee benefit trusts) have increased to 17,413. V Cooper Senior Company Secretarial Assistant 6 October 2015 # Ordinary Shares have been sold to meet the requirement to reimburse the Company for PAYE tax and National Insurance/social security liabilities on awards released under the ISMP. Diageo PLC - Director/PDMR Shareholding Dated12October 2015 TO: Regulatory Information Service RE: PARAGRAPH 3.1.4 OF THE DISCLOSURE AND TRANSPARENCY RULES The notifications listed below were all received under Paragraph 3.1.2 of the Disclosure and Transparency Rules. Diageo plc (the "Company") announces that: 1. It received notification on 12 October 2015 of the following allocations of ordinary shares of 28101/108 pence each in the Company ("Ordinary Shares") under the Diageo Share Incentive Plan (the "Plan"), namely: (i) the following director of the Company was allocated Ordinary Shares on 12 October 2015 under the Plan, by Diageo Share Ownership Trustees Limited (the "Trustee"): Name of Director Number of Ordinary Shares D Mahlan 11 (ii) the following Persons Discharging Managerial Responsibilities ("PDMR") were allocated Ordinary Shares on 12 October 2015 under the Plan, by the Trustee: Name of PDMR Number of Ordinary Shares N Blazquez 11 D Cutter 10 S Moriarty 11 The number of Ordinary Shares allocated comprises those purchased on behalf of the employee using an amount which the employee has chosen to have deducted from salary ("Sharepurchase") and those awarded to the employee by the Company ("Sharematch") on the basis of one Sharematch Ordinary Share for every two Sharepurchase Ordinary Shares. The Sharepurchase Ordinary Shares were purchased and the Sharematch Ordinary Shares were awarded at a price per share of £18.20. The Ordinary Shares are held by the Trustee and in the name of the Trustee. Sharepurchase Ordinary Shares can normally be sold at any time. Sharematch Ordinary Shares cannot normally be disposed of for a period of three years after the award date. 2. It received notification on 12 October 2015 that Dr FB Humer, a director of the Company, had purchased 455 Ordinary Shares on 12 October 2015 under an arrangement with the Company, whereby he has agreed to use an amount of £8,000 each month, net of tax, from his director's fees to purchase Ordinary Shares. Dr Humer has agreed to retain the Ordinary Shares while he remains a director of the Company. The Ordinary Shares were purchased at a price per share of £18.20. 3. It received notification on 12 October 2015 that the following director and PDMRs, as participants in the Diageo Dividend Reinvestment Plan (the "Plan") received Ordinary Shares in respect of the final dividend paid on 8 October 2015, as follows: Name of Director Number of Ordinary Shares Dr FB Humer Name of PDMR N Blazquez D Cutter 9 S Fischer 19 S Moriarty The Ordinary Shares were purchased on 8 October 2015 (with a settlement date of 12 October 2015) at a price of £18.22. The Ordinary Shares referred to in items 1, 2 and 3 above were purchased on the London Stock Exchange. As a result of the above transactions, interests of directors and PDMRs in the Company's Ordinary Shares and American Depository Shares ("ADS")* (excluding options, awards under the Company's LTIPs and interests as potential beneficiaries of the Company's Employee Benefit Trusts) are as follows: Name of Director Number of Ordinary Shares Dr FB Humer D Mahlan 306,845 (of which 137,626 are held as ADS)* Name of PDMR Number of Ordinary Shares N Blazquez D Cutter S Fischer S Moriarty V Cooper Senior Company Secretarial Assistant 12 October 2015 * 1 ADS is the equivalent of 4 Ordinary Shares. Diageo PLC - Director/PDMR Shareholding Dated19 October 2015 TO: Regulatory Information Service RE: PARAGRAPH 3.1.4 OF THE DISCLOSURE AND TRANSPARENCY RULES The notifications listed below were all received under Paragraph 3.1.2 of the Disclosure and Transparency Rules. Diageo plc (the "Company") announces that: 1. It received notification on 16 October 2015 that the following Director and Persons Discharging Managerial Responsibilities ("PDMRs"), as participants in the dividend reinvestment programme connected with the US Employee Stock Purchase Plan (also known as the US Sharevalue Plan), received American Depository Shares ("ADS")* in respect of the Company's final dividend paid on 14 October 2015, as follows: Name of Director Number of ADSs D Mahlan 61 Name of PDMR Number of ADSs B Franz 32 J Kennedy 7 S Saller 36 L Schwartz 91 The ADSs were purchased on 14 October 2015 at a price of $113.04 per ADS. 2. It received notification on 16 October 2015 that, Ho KwonPing, a director of the Company, received 80 ordinary shares of 28 101/108 pence each ("Ordinary Shares"), as a participant in the Diageo dividend reinvestment plan, in respect of the final dividend paid on 8 October 2015. The Ordinary Shares were purchased on 8 October 2015 (with a settlement date of 12 October 2015) at a price of £18.22. The transactions referred to above were conducted on the London Stock Exchange (for Ordinary Shares) and the New York Stock Exchange (for ADS). As a result of the above transactions, the interests of the directors and PDMRs in the Company's Ordinary Shares and ADS (excluding options, awards under the Company's LTIPs and interests as potential beneficiaries of the Company's Employee Benefit Trusts) have increased to: Name of Director Number of Ordinary Shares Ho KwonPing D Mahlan (of which 137,872 are held as ADS) Name of PDMR Number of Ordinary Shares J Kennedy 58,237(of which 53,641 are held as ADS) Number of ADS B Franz S Saller L Schwartz V Cooper Senior Company Secretarial Assistant 19 October 2015 *1 ADS is the equivalent of 4 Ordinary Shares. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Diageo plc (Registrant) Date:03November 2015 By: /s/A Syed Name: A Syed Title: Company Secretarial Assistant
